Citation Nr: 1713678	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-17 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing in October 2015.  A transcript of the hearing is of record.  

In a January 2016 decision, the Board granted service connection for the Veteran's right hip and right knee disabilities and assigned a separate 20 percent rating for dislocated semilunar cartilage with locking, pain and effusion of the left knee, while denying a rating greater than 20 percent for left knee instability.  In the absence of a timely appeal to the United States Court of Appeals for Veterans Claims or a Motion for Reconsideration or error, those determinations are final.  The Board also remanded the issue of TDIU at the same time.  

In September 2016, the RO issued both a rating decision assigning initial ratings for the above service-connected disabilities and a supplemental statement of the case (SSOC) denying the TDIU claim.  The Veteran has filed a timely notice of agreement (NOD) in response to the September 2016 rating decision assigning the initial ratings, and SSOC on the TDIU.  

However, a statement of the case (SOC) has not been issued in response to disagreement of the initial ratings.  Such appeal is shown to be ongoing in the appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the decision in Manlincon v. West, 12 Vet. App. 238 (1999) by the United States Court of Appeals for Veterans Claims, the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently processing the appeal.  Since the consideration of TDIU must involve combined ratings for the Veteran's service-connected disabilities, it would be premature for the Board to adjudicate on the TDIU issue before the issuance of an SOC for the appeal on initial ratings.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the January 2016 Board decision, the RO assigned initial ratings for right hip and knee disabilities and effectuated the Board's assignment of a 20 percent rating for dislocated semilunar cartilage of the left knee in its September 2016 rating decision.  At the same time, the RO issued an SSOC denying the TDIU claim.  In October 2016, the Veteran filed an NOD to the rating decision.  (As noted the Board assigned the 20 percent rating, and that decision is final without further appeal or other motion for review or reconsideration.)  However, the RO has not issued an SOC yet in response to the Veteran's NOD for the appeal on ratings assigned.  As the issue of entitlement to a TDIU is predicated on the rating issues, it is deferred pending further development.  

Accordingly, the case is REMANDED for the following action:

1. Undertake all appropriate steps to issue the Veteran and his representative a statement of the case addressing the issue of initial rating assignment for the Veteran's right hip and right knee disability.  Thereafter, provide the Veteran and the representative the opportunity to complete a substantive appeal.  If and only if the Veteran files a timely substantive appeal (VA Form 9) as to the initial ratings issues should the AOJ return the issue to the Board for appellate review.  If a timely substantive appeal is not provided as to these initial ratings, the appeal should be closed and the TDIU issue returned to the Board.

2. After completing any additional development deemed necessary, readjudicate the claims on appeal, as appropriate and otherwise return the TDIU issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


